DETAILED ACTION
Status of Claims
This is a non-final office action on the merits in response to the arguments and amendments filed on 3 August 2022 and the request for continued examination filed on 3 August 2022. 
Claim 11 was canceled. Claims 1-10 and 12-20 were amended. Claims 1-10 and 12-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 August 2022 has been entered.

Claim Objections
Claim 15 is objected to because of the following informalities: 
Claim 15 recites “determining a central tendency and distribution for the media asset profile elements”. This limitation appears to be accidentally included in the claim because: 1) the amendments eliminated the parallel limitation of the parallel independent claim, 2) the amendments eliminated 13 out of 14 references to a central tendency, and 3) there are no subsequent reference to or reliance on this “central tendency and distribution” in the claims as amended. Thus the incorporation of this limitation in the present claims appears to be an error, and it will be treated as a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims not listed below are rejected for dependency. 

Amended claim 1 recites the non-original limitation “ranking, by the insight generation server, the plurality of profile elements based on each determined distance between the value of the one of the brand profile elements and the value of the one of the media asset profile elements of each of the brand-media asset pair to create a list“. The specification does not appear to support this limitation. Applicant’s remarks assert that no new matter was added, and identifies [00079], [00080], [00089], [00091], [00095], [00096], [00098], [00099], [00104], [00107], [00108], [00113], [00115], [00116], [00121]-[00123], [00130], [00133]-[00135], [00139], [00144], [00145], and [00147] for the amendments at large. The identified limitation is interpreted as referring to a ranking within a set of elements (“the plurality of profile elements”) according to a distance. What appears to be the most relevant portion of the original disclosure states: 
[00095] For example, once the (Manhattan) distance is determined for each brand to each of the content items, the insight generation server 150 compiles the univariate distances and calculates and sorts the aggregate distances. In one example embodiment of the invention, the insight generation server 150 sorts the content items for each brand according to the distance from the brand to the content item, from shortest distance to farthest distance. FIG. 8A shows the aggregate (Manhattan) distances by content item. The content items 829, 831, 833 etc. are ranked by shortest aggregate Manhattan distance to the brand (788 from FIG. 7). In one example embodiment of the invention shown in FIG. 8A, the top ten ranked content items (based on shortest Manhattan distance) are then displayed in the platform 840 of a radar graph 846 as shown in FIG. 8A (and in FIGS. 4B and 4C). As shown in an example two-dimensional classification 800 in FIG. 8B, in one example embodiment of the invention, the insight generation server 150 determines aggregate Manhattan distances between all brands and all content items, including brand 888 and its respective 3 closest content items 829, 831, 833 and identifies the three closest content items (first three) 829, 831, 833 and the nearest channel (content item) 809, nearest social network (content item) 813, nearest genre (content item) 808, and nearest program (content item) 804, as outlined above and shown in FIG. 8B. Based on these content rankings by shortest Manhattan distance to brand 888, a list of content items between 4 and 6 items is generated. That is, just as in FIG. 8B, some of the three closest content items may also be a first channel, a first social network, a first genre, and/or a first program. So for the example shown in FIG. 8B, the comprehensive list of content items includes content item 829 (first content item and first channel), content item 831 (second content item), content item 833 (third content item and first social network), content item 808 (first genre), and content item 804 (first program).

[00098] Similarly, as was done with the brand, the insight generation server 150 culls the number of profile elements for further consideration and display (visualization) based on the respective distances from each brand to each item of content. To reduce the list of profile elements considered, the top and bottom profile elements for each content item are identified. For example, as shown in FIG. 9C, for each closes content item 829, 831, 833, 808, and 804 determined in FIGS. 8A-8B, insight generation server 150 identifies the 10 profile elements with the highest profile element scores and 10 profile elements with the lowest profile element scores and saves these elements as tables (files) in profile elements database 166. FIG. 9C shows highlighted content items 929, 931, 933, 908, and 904 with the 10 profile elements with the highest profile element scores 971, and the 10 profile elements with the lowest profile element scores 973. The insight generation server 150 equates the raw database vectors from FIG. 6 into a ranking of the ten highest profile element scores 971. Likewise, insight generation server 150 equates the raw database vectors from FIG. 6 into a ranking of the ten lowest profile element scores 973. The highest and lowest profile element score determination is repeated for the other content items 931, 933, 908, and 904. As before, in other example embodiments of the invention, the insight generation server 150 selects more or fewer than 10 profile elements.

The disclosure at [00095] describes ranking content based on a distance between aggregated profile elements, but does not suggest or support ranking profile elements based on a distance. The disclosure at [00098] describes ranking profile elements based on a value, but does not suggest or support ranking profile elements based on a distance. Thus these disclosures do not reasonably support the identified limitation. The remainder of the original disclosure does not appear to support the identified limitation. Thus because the claims include a non-original limitation which does not appear to be supported by the original disclosure, one of ordinary skill in the art would not recognize applicant as possessing the claimed invention. Claim 15 is similarly rejected. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1, which is representative of claim 15, recites in part, a method for creating a visualization of a brand personality and a media asset personality, the method comprising: receiving a brand personality description of a brand, the brand personality description determined based on computer-recognized text representations of written brand communication materials created by a brand source; identifying a plurality of profile elements based on profile element descriptions received, each of the plurality of profile elements having a different characteristics; receiving a request to analyze the brand personality description received based on a first input; identifying brand profile elements and a value for each of the brand profile elements based on the brand personality description and the request to analyze the brand personality description; receiving a media asset description of a media asset wherein the media asset description is based on recognized text representations of the media asset or a promotion for the media asset or a combination of both; receiving a request to analyze the media asset received, which produces a media asset personality description; identifying media asset profile elements and a value for each media profile element based on the media asset personality description and the request to analyze the media asset description; matching one of the brand profile elements with one of the media asset profile elements to create a brand-media asset pair for each profile element characteristic; determining a distance between the value of the one of the brand profile elements and the value of the one of the media asset profile elements corresponding to the same profile element for each of the matched brand-media asset pair; ranking the plurality of profile elements based on each determined distance between the value of the one of the brand profile elements and the value of the one of the media asset profile elements of each of the brand-media asset pair to create a list; selecting a predetermined number of profile elements from the list of the plurality of profile elements, the predetermined number being less than the plurality of profile elements; identifying a radial axes including the predetermined number of profile elements; generating a visual representation corresponding to a brand personality based on the value of the brand profile elements that correspond to the selected number of profile elements and the radial axes; generating a visual representation corresponding to a media asset personality based on the value of the media asset profile elements that correspond to the selected predetermined number of profile elements and the radial axes; and transmitting the visual representation corresponding to the brand personality and the visual representation corresponding to the media asset personality; wherein the visual representation corresponding to the brand personality and the visual representation corresponding to the media asset personality are displayed. These limitations describe a concept of generating a graph for a brand personality analysis, which is unambiguously an advertising or marketing activity. Thus the concept falls within the methods of organizing human activity grouping identified by the 2019 PEG, and the claims are determined to recite an abstract idea.
Under the 2019 PEG, the additional elements of the claims are considered for whether they integrate the abstract idea into a practical application of that abstract idea. The claims recite the additional element of an insight generation server which performs the steps of the abstract idea. This server is recited at a high level of generality and may be interpreted as a generic computing device used to implement the abstract idea. Under the 2019 PEG, the use of a generic computing device to implement an abstract idea does not integrate the abstract idea into a practical application. As such, these additional elements do not integrate the abstract idea into a practical application The claims further recite the additional element of a cognitive computer server which provides the insight generation server with data via a communication network. The cognitive computer server is understood to be a generic computing device. This computing device providing information via a communication network to a server does not provide any technical improvement, does not require a particular device, does not effect a transformation of an article, and does not meaningfully limit the implementation of the abstract idea. Instead, this additional element only generally links the abstract idea to a technological environment involving networked computing devices. As such, this additional element does not integrate the abstract idea into a practical application. The claims further recite the additional element of a user device which requests information from the server via the communication network and which the server transmits to the representation and which displays the preorientation. The user device is understood to be a generic computing device. This computing device requesting information via the communication network and which receives and displays a representation does not provide any technical improvement, does not require a particular device, does not effect a transformation of an article, and does not meaningfully limit the implementation of the abstract idea. Instead, this additional element only generally links the abstract idea to a technological environment involving networked computing devices. As such, this additional element does not integrate the abstract idea into a practical application. There are no further additional elements. When considered as a combination, the additional elements listed above only generally link the abstract idea to a technological environment involving networked computing devices. Thus the combination of additional elements does not integrate the abstract idea into a practical application. Because the additional elements, individually and in combination, do not integrate the claims into a practical application, the claims are determined to be directed to an abstract idea. 
In Step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite additional elements which may be interpreted as generic computing devices used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite additional elements which involve receiving information from and sending information to, other devices via a communication network. However, per MPEP 2106, receiving and transmitting data over a network is a well-known, routine, and conventional computer functionality (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362). As such, these additional elements do not constitute significantly more either individually or with the above computing devices. As previously noted, the claims recite displaying information on a user device. However, Bieber (US 2004/0227641 A1) demonstrates that displaying information on a user device was conventional long before the priority date of the claimed invention (“Such conventional mobile display devices have a display on which information regarding a particular installation part can be displayed in the form of images and alphanumeric data.” [0004]). There are no further additional elements. When considered as a combination, the additional elements listed above only generally link the abstract idea to a technological environment involving networked computing devices. However, per MPEP 2106.05, the courts have found generally linking the use of an abstract idea to a particular technological environment insufficient to amount to significantly more. Thus the combination of additional elements do not amount to significantly more than the abstract idea. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent claims 2-10, 12-14 and 16-20 only further narrow the abstract idea and do not recite any further additional elements. The previously identified additional elements do not integrate the narrowed abstract idea into a practical applications for similar reasons to those articulated above. Thus the dependent claims continue to be directed to an abstract idea. The previously identified additional elements do not amount to significantly more than the abstract idea for similar reasons to those articulated above. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Trahan et al. (US 2019/0066127 A1) in view of Zhou et al. (US 2017/0046748 A1) and Fazal (“Excel chart of Top / Bottom “N” values using RANK() function and Form controls”). 

Regarding Claim 1 and 15: Trahan discloses a computer-implemented method for creating a visualization of a brand personality and a media asset personality, the method comprising:
receiving, by the insight generation server from a user device via the communication network, a request to analyze the brand personality description received based on a first input received at the user device; receiving, by the insight generation server from the user device via the communication network, a request to analyze the media asset received, which produces a media asset personality description ( In operation, system 110 receives information from user 102 that is used to establish the parameters of the interaction. By way of example, the user may provide information that uniquely identifies the user and which indicates the extent of review that is being requested. The user is also enabled to provide the media for review to system 110, such as by uploading the media (e.g., media 120) to the system via network 112. Notably, media 120 may be provided in one or more files of various formats. See at least [0025], [0050], [0051] and Fig. 7). 
receiving, by an insight generation server via a communication network, a brand personality description of a brand, the brand personality description determined based on recognized text representations of written brand communication materials created by a brand source (As shown in FIG. 7, information (e.g., a logo, media associated with an ad campaign, etc.) corresponding to a brand that is to be steered is uploaded to media system 220 via an associated interface/website (block 302). Reviewer inputs are then collected, in this case, from brand experts (block 304). By way of example, each adjective is rated on a 0-10 Likert scale for its fit to the brand. See at least [0050]). 
receiving, by the insight generation server via the communication network, a media asset description of a media asset, wherein the media asset description is based on recognized text representations of the media asset or a promotion for the media asset or a combination of both (Similarly, information corresponding to a media item that is being considered for use with the brand is uploaded to media system 220 via an associated interface/website (block 312). Reviewer inputs from a pool of reviewers are then collected using reviewer system 230 (block 314). Once again, each adjective is rated on a 0-10 Likert scale, but this time for its fit to the media. In block 316, the mean is calculated for each adjective, with the average score being normalized to the scale of the original data using the mean and standard deviation (block 318). These twelve normalized (or ‘z-score’) scores are then used for component score calculation. See at least [0051] and [0050]). 
identifying a plurality of profile elements based on profile element descriptions received, each of the plurality of profile elements having a different characteristics ; identifying, by the insight generation server, media asset profile elements and a value for each media profile element based on the media asset personality description and the request to analyze the media asset description (By way of example, each adjective is rated on a 0-10 Likert scale for its fit to the brand. In block 306, the mean is calculated for each adjective, with the average score being normalized to the scale of the original data using the mean and standard deviation (block 308).  See at least [005] and [0051] and Fig. 7). See at least [0050]).
identifying brand profile elements and a value for each of the brand profile elements based on the brand personality description and the request to analyze the brand personality description (Once again, each adjective is rated on a 0-10 Likert scale, but this time for its fit to the media. In block 316, the mean is calculated for each adjective, with the average score being normalized to the scale of the original data using the mean and standard deviation (block 318). These twelve normalized (or ‘z-score’) scores are then used for component score calculation. See at least [0051] and [0050] and Fig. 7). 
matching, by the insight generation server, one of the brand profile elements with one of the media asset profile elements to create a brand-media asset pair for each profile element characteristic; determining, by the insight generation server, a distance between the value of the one of the brand profile elements and the value of the one of the media asset profile elements corresponding to the same profile element for each of the matched brand-media asset pair (Differences (i.e., the distance) between the consumer and owner perceptions are calculated (such as depicted in FIG. 10A using a distance equation) and reported. Thus, the relative distance between each component and then an overall measure of distance between the two groups is presented. See at least [0056] and Fig. 10A). 
selecting, by the insight generation server, a predetermined number of profile elements from the list of the plurality of profile elements; identifying, by the insight generation server, a radial axes including the predetermined number of profile elements; generating, by the insight generation server, a visual representation corresponding to a brand personality based on the value of the brand profile elements that correspond to the selected number of profile elements and the radial axes; generating, by the insight generation server, a visual representation corresponding to a media asset personality based on the value of the media asset profile elements that correspond to the selected predetermined number of profile elements and the radial axes (Once all component scores are calculated and rescaled for both the media/brand consumer perception and the media/brand owner schema, the results may be plotted, such as on a radar graph. An example embodiment of such a graph is depicted in FIG. 10B, wherein each of the polynomials represents a corresponding one of the data sets. Example data points depicted include data point 410, which corresponds to Media Score 5 (associated with the “Innovative” component), and data point 420, which corresponds to Brand Score 5. See at least [0055] and Fig. 10B). 
transmitting, by the insight generation server to the user device via the communication network, the visual representation corresponding to the brand personality and the visual representation corresponding to the media asset personality; wherein the visual representation corresponding to the brand personality and the visual representation corresponding to the media asset personality are displayed on the display of the user device (Thereafter, a report based at least in part on the reviewer input is automatically generated (block 158). In some embodiments, generating the report includes automatically searching a database of reviewed media and selecting one of the reviewed media exhibiting at least one attribute identified as lacking between the reviewer input and the desired set of attributes. Notably, identifying one of the reviewed media as exhibiting an attribute lacking in the user's media may enable changes to be made for steering perceptions of the media (e.g., media associated with a particular brand). In block 160, the report is provided to the user, such as via a communications network. See at least [0029]. Also: This information is then complied with information provided by other reviewers of the pool to create a report that is provided to the user (e.g., the provider of the media content). See at least [0049]. Also: FIGS. 11, 12A, 12B, 13-15, 16A, 16B, 17A, and 17B are schematic diagrams depicting portions of example embodiments of reports.  See at least [0057] and Fig. 12A). 

Trahan does not appear to disclose that the descriptions are received from a cognitive computer server and are based on computer recognized text. 
Zhou teaches a cognitive computer server that produces descriptions based on computer recognized text (The Brand Related Human Trait Determiner 418 analyzes its input data (e.g., text or images), and then automatically derives a set of human traits that characterizes the brand. Depending on the trait models, as described below, the Brand Related Human Trait Determiner 418 may use different algorithms to automatically derive the human trait scores defined by a trait model. See at least [0047]). 
	Trahan provides a system which receives description data from users, which differs from the claimed invention by the substitution of Trahan’s users for a computer which generates description data based on automated recognition processes. However, Zhou demonstrates that the prior art already knew of computers generating description data based on automated recognition processes. One of ordinary skill in the art could have trivially substituted Zhou’s computer for the users of Trahan as the source of description data. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in an improved system which could more quickly generate and use description data. As such, the identified substitution would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Trahan and the teaching of Zhou. 
	
	Trahan does not appear to disclose ranking the plurality of elements based on each value to create a list or selecting a number of elements, the predetermined number being less than the plurality of elements. 
	Fazal teaches ranking a plurality of elements based on each value to create a list and selecting a number of elements, the predetermined number being less than the plurality of elements, for the purposes of graphing a portion of the plurality of elements (“Step 3: As I have data starting in row 2 and also my rank column is also starting from same row, things are easy for me. Put the following formula in cell C2 =RANK(B2,$B$2:$B$13) This formula is checking the value in cell B2 against other numbers in range B2 to B13 and according ranking them.” See at least Page 2. Also: Step 6: Now we need sales value and corresponding month for each of the rank from 1 through 5. To get this we can use combo of INDEX and MATCH functions. Go to cell E2 and put this formula: =INDEX($A$2:$B$13,MATCH(F2,$C$2:$C$13,0),2) INDEX function fetches a certain value from the collection of data set. But we have to provide it with the row number and column number if we have more than 1 column in the data set. At the moment we are looking for sales value and we have selected the data in the range A2 till B13 and sales values are in second column. That is why we put in the value 2 which you can see in the end of the formula.” See at least Pages 2-3). 
	Trahan and Zhou suggests a system which generates a graphical representation of brand personality values, which differs from the claimed invention in that it displays all values rather than a portion of the values. However, Fazal demonstrates that the prior art already knew of ranking values and selecting a portion of the top or bottom values for display in a graphical representation. One of ordinary skill in the art could have trivially applied the techniques of Fazal to the personality distances generated system of Trahan and Zhou to only graph a portion of the personality elements. One of ordinary skill in the art would have recognized that such an application of Trahan would have resulted in an improved system which would only display the most significant elements. As such, the application of Fazal and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Trahan and the teaching of Zhou and Fazal. 

Regarding Claim 2: Trahan in view of Zhou and Fazal teaches the above limitations. Additionally, Trahan discloses identifying the media asset in which to advertise the brand based on the visual representation corresponding to the brand personality and the visual representation corresponding to the media asset personality (In FIG. 13, an embodiment of a system may be used for comparing various constituent components (media points) to a brand strategy. By way of example, representative media points may include messaging, video, soundtrack, and voiceover. By compiling the data sets, such as depicted in FIG. 14, points at which the media items tend not to match the strategic brand positioning may be identified. Examples of such points are indicated by the arrows. See at least [0059] and [0061]. Also: a system output may be one or more media selections configured with appropriate attributes for achieving the desired result. See at least [0020]).

Regarding Claim 3: Trahan in view of Zhou and Fazal teaches the above limitations. Additionally, Trahan discloses wherein a branded content solution in which to advertise the brand is created based on the visual representation corresponding to the brand personality and the visual representation corresponding to the media asset personality are displayed on the display of the user device (In FIG. 13, an embodiment of a system may be used for comparing various constituent components (media points) to a brand strategy. By way of example, representative media points may include messaging, video, soundtrack, and voiceover. By compiling the data sets, such as depicted in FIG. 14, points at which the media items tend not to match the strategic brand positioning may be identified. Examples of such points are indicated by the arrows. See at least [0059] and [0061]. Also: a system output may be one or more media selections configured with appropriate attributes for achieving the desired result. See at least [0020]). As previously noted in combination with Trahan, Fazal teaches wherein the predetermined number of elements are selected from the list of the plurality of elements based on a strength or a weakness (“Step 3: As I have data starting in row 2 and also my rank column is also starting from same row, things are easy for me. Put the following formula in cell C2 =RANK(B2,$B$2:$B$13) This formula is checking the value in cell B2 against other numbers in range B2 to B13 and according ranking them.” See at least Page 2. Also: Step 6: Now we need sales value and corresponding month for each of the rank from 1 through 5. To get this we can use combo of INDEX and MATCH functions. Go to cell E2 and put this formula: =INDEX($A$2:$B$13,MATCH(F2,$C$2:$C$13,0),2) INDEX function fetches a certain value from the collection of data set. But we have to provide it with the row number and column number if we have more than 1 column in the data set. At the moment we are looking for sales value and we have selected the data in the range A2 till B13 and sales values are in second column. That is why we put in the value 2 which you can see in the end of the formula.” See at least Pages 2-3). The motivation to combine Trahan, Zhou, and Fazal is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 4: Trahan in view of Zhou and Fazal teaches the above limitations. As previously noted in combination with Trahan, Fazal teaches wherein the selecting of the predetermined number of elements from the list of the plurality of elements comprises: comparing the list of the ranked elements to a predetermined threshold, identifying any elements below the predetermined threshold as a weakness, and including the profile elements identified as the weakness in the predetermined number of selected profile elements (“Step 3: As I have data starting in row 2 and also my rank column is also starting from same row, things are easy for me. Put the following formula in cell C2 =RANK(B2,$B$2:$B$13) This formula is checking the value in cell B2 against other numbers in range B2 to B13 and according ranking them.” See at least Page 2. Also: Step 6: Now we need sales value and corresponding month for each of the rank from 1 through 5. To get this we can use combo of INDEX and MATCH functions. Go to cell E2 and put this formula: =INDEX($A$2:$B$13,MATCH(F2,$C$2:$C$13,0),2) INDEX function fetches a certain value from the collection of data set. But we have to provide it with the row number and column number if we have more than 1 column in the data set. At the moment we are looking for sales value and we have selected the data in the range A2 till B13 and sales values are in second column. That is why we put in the value 2 which you can see in the end of the formula.” See at least Pages 2-3). The motivation to combine Trahan, Zhou, and Fazal is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 5: Trahan in view of Zhou and Fazal teaches the above limitations. As previously noted in combination with Trahan, Fazal teaches wherein the selecting of the predetermined number of elements from the list of the plurality of elements comprises: comparing the list of the ranked elements to a predetermined threshold, identifying any elements above the predetermined threshold as a strength, and including the profile elements identified as the strengths in the predetermined number of selected profile elements (“Step 3: As I have data starting in row 2 and also my rank column is also starting from same row, things are easy for me. Put the following formula in cell C2 =RANK(B2,$B$2:$B$13) This formula is checking the value in cell B2 against other numbers in range B2 to B13 and according ranking them.” See at least Page 2. Also: Step 6: Now we need sales value and corresponding month for each of the rank from 1 through 5. To get this we can use combo of INDEX and MATCH functions. Go to cell E2 and put this formula: =INDEX($A$2:$B$13,MATCH(F2,$C$2:$C$13,0),2) INDEX function fetches a certain value from the collection of data set. But we have to provide it with the row number and column number if we have more than 1 column in the data set. At the moment we are looking for sales value and we have selected the data in the range A2 till B13 and sales values are in second column. That is why we put in the value 2 which you can see in the end of the formula.” See at least Pages 2-3). The motivation to combine Trahan, Zhou, and Fazal is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 8: Trahan in view of Zhou and Fazal teaches the above limitations. As previously noted, Trahan in view of Zhou and Fazal teaches receiving, by the insight generation server from the cognitive computer server via the communication network, a personality description, the personality description determined based on text representations; receiving, by the insight generation server from the user device via the communication network, a request to analyze the personality description from the cognitive computer server based on the representations; identifying, by the insight generation server, profile elements and a value for each of the profile elements based on the personality description and the request to analyze the audience personality description; generating, by the insight generation server, a visual representation corresponding to a personal based on the value of the profile elements that correspond to the selected predetermined number of profile elements and the radial axes; and transmitting, by the insight generation server to the user device via the communication network, the visual representation corresponding to the personality, wherein the visual representation corresponding to the personality is displayed on the display of the user device (See rejection above regarding claim 1). Additionally, Trahan discloses generating graphical representations with multiple elements (See at least Fig. 17 A).
	Trahan does not appear to disclose applying these techniques to an additional brand. 
Trahan, Zhou, and Fazal suggests a system which generates a graph including a personality of a brand, upon which the claimed invention’s graphing of a second brand can be seen as an improvement. However, Trahan demonstrates that the prior art already knew of graphing multiple elements within a graph. One of ordinary skill in the art could have easily applied Trajan’s multiple graphed elements with the brand graphing techniques of Trahan, Zhou, and Fazal to generate representations including additional brand personalities. One of ordinary skill in the art would have recognized that such an application of Trahan, Zhou, and Fazal would have resulted in an improved system which could inform a user of the personality of multiple brands at once. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Trahan and the teaching of Zhou, and Fazal. 

Regarding Claim 12: Trahan in view of Zhou and Fazal teaches the above limitations. Additionally, Trahan discloses wherein the visual representation corresponding to the brand personality is a radar graph plotting profile elements associated with the brand, and wherein the visual representation corresponding to the media asset is a radar graph plotting profile elements associated with the media asset (Once all component scores are calculated and rescaled for both the media/brand consumer perception and the media/brand owner schema, the results may be plotted, such as on a radar graph. An example embodiment of such a graph is depicted in FIG. 10B, wherein each of the polynomials represents a corresponding one of the data sets. Example data points depicted include data point 410, which corresponds to Media Score 5 (associated with the “Innovative” component), and data point 420, which corresponds to Brand Score 5. See at least [0055] and Fig. 10B). 

Regarding Claim 13: Trahan in view of Zhou and Fazal teaches the above limitations. As previously noted in combination with Trajan, Fazal teaches wherein the selecting of the predetermined number of elements from the list of the plurality of elements comprise: comparing strengths and weaknesses of the plurality of elements (“Step 3: As I have data starting in row 2 and also my rank column is also starting from same row, things are easy for me. Put the following formula in cell C2 =RANK(B2,$B$2:$B$13) This formula is checking the value in cell B2 against other numbers in range B2 to B13 and according ranking them.” See at least Page 2. Also: Step 6: Now we need sales value and corresponding month for each of the rank from 1 through 5. To get this we can use combo of INDEX and MATCH functions. Go to cell E2 and put this formula: =INDEX($A$2:$B$13,MATCH(F2,$C$2:$C$13,0),2) INDEX function fetches a certain value from the collection of data set. But we have to provide it with the row number and column number if we have more than 1 column in the data set. At the moment we are looking for sales value and we have selected the data in the range A2 till B13 and sales values are in second column. That is why we put in the value 2 which you can see in the end of the formula.” See at least Pages 2-3). The motivation to combine Trahan, Zhou, and Fazal is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 14: Trahan in view of Zhou and Fazal teaches the above limitations. Additionally, Trahan discloses comparing at least ten most predominant brand personality traits to at least ten most predominant additional media personality traits and to at least ten most predominant media asset personality traits; comparing at least ten least predominant brand personality traits to at least ten least predominant additional media personality traits and to at least ten least predominant media asset personality traits; identifying an alternative media asset with the alternative media asset personality traits that are more dissimilar than the media asset personality traits of the media asset; and substituting the alternative media asset for the media asset in an advertising campaign (information (e.g., a logo, media associated with an ad campaign, etc.) corresponding to a brand that is to be steered is uploaded to media system 220 via an associated interface/website (block 302). Reviewer inputs are then collected, in this case, from brand experts (block 304). By way of example, each adjective is rated on a 0-10 Likert scale for its fit to the brand. In block 306, the mean is calculated for each adjective, with the average score being normalized to the scale of the original data using the mean and standard deviation (block 308). These twelve normalized (or `z-score`) scores are then used for component score calculation as will be described in greater detail later. See at least [0050]. Also: various functionality described above may be implemented in hardware, software and/or combinations thereof. For instance, one or more computers (configured as servers, for example) may be provided to perform at least some of the functionality described above. See at least [0030]. Also: These scores are weighted by their term's individual mathematical coefficient as shown in FIG. 9. By way of example, the equation, Weighted Average n=z-score*C, may be used; where n=1-12, z-score is the normalized term score based on the global term m and sd, and C is the constant specific (loading coefficient, "LC" in FIG. 9) to term n. … The product of the average term score and the constant is a weighted average ("WT Score" in FIG. 9) that is specific to each media item and to each term. These terms are strategically combined to render the underlying emotional components (i.e., the five components) that are used for comparison and future decision-making processes. For instance, the scores are rescaled and the scores are reported. Various scores may be used for scoring and/or rescaling, such as 1-10 or 1-100, for example. See at least [0054] And Fig. 9. Also: system 110 validates and grades information provided by the reviewers (e.g., information corresponding to perceptions associated with one or more attributes) and generates reports that are provided to the users. See at least [0023]. Also:  In FIG. 17A, the component scores of Actor X are compared to component scores of two songs (i.e., Song Y and Song Z). As shown in both FIGS. 17A and 17B, Song Z appears to be a better match for Actor X than does Song Y. This output may then be used for informed decision-making when selecting between Actor X associating with various media, such as when making a choice between multiple songs, for example. See at least [0061]. Also: In FIG. 13, an embodiment of a system may be used for comparing various constituent components (media points) to a brand strategy. By way of example, representative media points may include messaging, video, soundtrack, and voiceover. By compiling the data sets, such as depicted in FIG. 14, points at which the media items tend not to match the strategic brand positioning may be identified. Examples of such points are indicated by the arrows. See at least [0059]. Also: a system output may be one or more media selections configured with appropriate attributes for achieving the desired result. See at least [0020]). 
	Trahan does not appear to disclose applying these techniques to an additional brand. 
Trahan, Zhou, and Fazal suggests a system which analyzes a brand and multiple media assets for selecting a media asset, which differs from the claimed invention by the inclusion of an additional brand in the analysis. However, Trahan demonstrates that the prior art already knew of graphing multiple elements within a graph. One of ordinary skill in the art could have easily applied Trajan’s multiple graphed elements with the brand graphing techniques of Trahan, Zhou, and Fazal to generate representations including additional brand personalities. One of ordinary skill in the art would have recognized that such an application of Trahan, Zhou, and Fazal would have resulted in an improved system which could inform a user of the personality of multiple brands at once. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Trahan and the teaching of Zhou, and Fazal. 

Regarding Claim 16: Trahan in view of Zhou and Fazal teaches the above limitations. Additionally, Trahan discloses wherein the insight generation server receives brand profile element scores corresponding to the brand profile elements and receives media asset profile element scores corresponding to the media asset profile elements, wherein the value for each of the brand profile elements is further based on the brand profile element scores, and wherein the value for each of the media asset profile elements is further based on the media asset profile element scores (Reviewer inputs are then collected, in this case, from brand experts (block 304). By way of example, each adjective is rated on a 0-10 Likert scale for its fit to the brand. In block 306, the mean is calculated for each adjective, with the average score being normalized to the scale of the original data using the mean and standard deviation (block 308). These twelve normalized (or `z-score`) scores are then used for component score calculation as will be described in greater detail later. See at least [0050]. Also:   Reviewer inputs from a pool of reviewers are then collected using reviewer system 230 (block 314). Once again, each adjective is rated on a 0-10 Likert scale, but this time for its fit to the media. In block 316, the mean is calculated for each adjective, with the average score being normalized to the scale of the original data using the mean and standard deviation (block 318). These twelve normalized (or `z-score`) scores are then used for component score calculation. See at least [0051]).

Regarding Claim 17: Trahan in view of Zhou and Fazal teaches the above limitations. Additionally, Zhou teaches wherein at least one of the group of brand profile element scores and the media asset element scores are received from a cognitive computer server (The Brand Related Human Trait Determiner 418 analyzes its input data (e.g., text or images), and then automatically derives a set of human traits that characterizes the brand. Depending on the trait models, as described below, the Brand Related Human Trait Determiner 418 may use different algorithms to automatically derive the human trait scores defined by a trait model. See at least [0047]). The motivation to combine Trahan, Zhou, and Fazal is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 18: Trahan in view of Zhou and Fazal teaches the above limitations. Additionally, Trahan discloses determining an aggregate profile element vector distance from each of the profile element scores of the brand profile elements to each of the respective media asset profile element scores (Differences (i.e., the distance) between the consumer and owner perceptions are calculated (such as depicted in FIG. 10A using a distance equation) and reported. Thus, the relative distance between each component and then an overall measure of distance between the two groups is presented. See at least [0056]). Additionally, Fazal teaches selecting a predetermined number of elements based upon a determined distance (“Step 3: As I have data starting in row 2 and also my rank column is also starting from same row, things are easy for me. Put the following formula in cell C2 =RANK(B2,$B$2:$B$13) This formula is checking the value in cell B2 against other numbers in range B2 to B13 and according ranking them.” See at least Page 2. Also: Step 6: Now we need sales value and corresponding month for each of the rank from 1 through 5. To get this we can use combo of INDEX and MATCH functions. Go to cell E2 and put this formula: =INDEX($A$2:$B$13,MATCH(F2,$C$2:$C$13,0),2) INDEX function fetches a certain value from the collection of data set. But we have to provide it with the row number and column number if we have more than 1 column in the data set. At the moment we are looking for sales value and we have selected the data in the range A2 till B13 and sales values are in second column. That is why we put in the value 2 which you can see in the end of the formula.” See at least Pages 2-3). 
	Trahan, Zhou, and Fazel suggests a system which generates a graphical representation of brand personality values based on elements selected based on their values, which differs from the claimed invention by the substitution of the element value for an aggregated element value. However, Trahan demonstrates that the prior art already knew of an aggregated element value. One of ordinary skill in the art could have easily substituted Trahan’s aggregated element value in as the basis for the selected elements of Trahan, Zhou, and Fazel. Further, one of ordinary skill in the art would have recognized that such a substitution would have predicted resulted in a system which would display personality element scores based on the aggregate personality element behavior. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Trahan and the teaching of Zhou and Fazal.

Claims 6, 7, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Trahan et al. (US 2019/0066127 A1) in view of Zhou et al. (US 2017/0046748 A1) and Fazal (“Excel chart of Top / Bottom “N” values using RANK() function and Form controls”), and further in view of Allen et al. (US 2016/0170969 A1).

Regarding Claim 6: Trahan in view of Zhou and Fazal teaches the above limitations. As previously noted, Trahan in view of Zhou and Fazal teaches receiving, by the insight generation server from the cognitive computer server via the communication network, a personality description, the personality description determined based on text representations; receiving, by the insight generation server from the user device via the communication network, a request to analyze the personality description from the cognitive computer server based on the representations; identifying, by the insight generation server, profile elements and a value for each of the profile elements based on the personality description and the request to analyze the audience personality description; generating, by the insight generation server, a visual representation corresponding to a personal based on the value of the profile elements that correspond to the selected predetermined number of profile elements and the radial axes; and transmitting, by the insight generation server to the user device via the communication network, the visual representation corresponding to the personality, wherein the visual representation corresponding to the personality is displayed on the display of the user device (See rejection above regarding claim 1). 
	Trahan does not appear to disclose applying these techniques to an audience. 
	However, Allen teaches generating an audience personality based on an audience analysis (Audience member models are generated for the identified users based on the user accounts/profiles in the manner previously described above, i.e. correlating characteristics in the accounts/profiles with indicators of personality traits (step 1130). An aggregate audience model is generated based on the audience member models (step 1140). See at least [0163]). 
	Trahan, Zhou, and Fazal suggests a system which generates graphical representations of a element’s personality, which differs from the claimed invention by the substitution of an audience as the element with a personality to be graphed. However, Allen demonstrates that the prior art already knew of applying personality analyses to audiences. One of ordinary skill in the art could have trivially substituted Allen’s personality analysis into the analysis techniques of Trahan to generate a graphical representation of an audience personality. One of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would generate an easy to read representation of an audience’s personality. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Trahan and the teaching of Zhou, Fazal, and Allen. 

Regarding Claim 7: Trahan in view of Zhou, Fazal, and Allen teaches the above limitations. As previously noted, Trahan in view of Zhou and Fazal teaches receiving, by the insight generation server from the cognitive computer server via the communication network, a personality description, the personality description determined based on text representations; receiving, by the insight generation server from the user device via the communication network, a request to analyze the personality description from the cognitive computer server based on the representations; identifying, by the insight generation server, profile elements and a value for each of the profile elements based on the personality description and the request to analyze the audience personality description; generating, by the insight generation server, a visual representation corresponding to a personal based on the value of the profile elements that correspond to the selected predetermined number of profile elements and the radial axes; and transmitting, by the insight generation server to the user device via the communication network, the visual representation corresponding to the personality, wherein the visual representation corresponding to the personality is displayed on the display of the user device (See rejection above regarding claim 1). As previously noted in combination with Trahan, Zhou, and Fazal, Allen teaches generating an audience personality based on an audience analysis (Audience member models are generated for the identified users based on the user accounts/profiles in the manner previously described above, i.e. correlating characteristics in the accounts/profiles with indicators of personality traits (step 1130). An aggregate audience model is generated based on the audience member models (step 1140). See at least [0163]). Additionally, Trahan discloses generating graphical representations with multiple elements (See at least Fig. 17 A). 
	Trahan, Zhou, Fazal, and Allen suggests a system which generates a graph including a personality of an audience, upon which the claimed invention’s graphing of a second audience can be seen as an improvement. However, Trahan demonstrates that the prior art already knew of graphing multiple elements within a graph. One of ordinary skill in the art could have easily applied Trajan’s multiple graphed elements with the audience graphing techniques of Trahan, Zhou, Fazal, and Allen to generate representations including additional audience personalities. One of ordinary skill in the art would have recognized that such an application of Trahan, Zhou, Fazal, and Allen would have resulted in an improved system which could inform a user of the personality of multiple audiences at once. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Trahan and the teaching of Zhou, Fazal, and Allen.

Regarding Claim 19: Trahan in view of Zhou and Fazal teaches the above limitations. As previously noted, Trahan in view of Zhou and Fazal teaches wherein the insight generation server receives a set of profile elements and generates a personality based on the profile elements; and wherein the insight generation server generates a visual representation corresponding to the personality based on a value corresponding to each of the set of the profile elements and radial axes (See rejection above regarding claim 1).
Trahan does not appear to disclose applying these techniques to an audience. 
	However, Allen teaches generating an audience personality based on an audience analysis (Audience member models are generated for the identified users based on the user accounts/profiles in the manner previously described above, i.e. correlating characteristics in the accounts/profiles with indicators of personality traits (step 1130). An aggregate audience model is generated based on the audience member models (step 1140). See at least [0163]). 
	Trahan, Zhou, and Fazal suggests a system which generates graphical representations of a element’s personality, which differs from the claimed invention by the substitution of an audience as the element with a personality to be graphed. However, Allen demonstrates that the prior art already knew of applying personality analyses to audiences. One of ordinary skill in the art could have trivially substituted Allen’s personality analysis into the analysis techniques of Trahan to generate a graphical representation of an audience personality. One of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would generate an easy to read representation of an audience’s personality. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Trahan and the teaching of Zhou, Fazal, and Allen. 

Regarding Claim 20: Trahan in view of Zhou, Fazal, and Allen teaches the above limitations. As previously noted, Trahan discloses wherein the insight generation server transmits, to the user device via the communication network, the visual representation corresponding to the personality, and wherein the visual representation corresponding to the personality is displayed in a graphical user interface on the display of the user device (Thereafter, a report based at least in part on the reviewer input is automatically generated (block 158). In some embodiments, generating the report includes automatically searching a database of reviewed media and selecting one of the reviewed media exhibiting at least one attribute identified as lacking between the reviewer input and the desired set of attributes. Notably, identifying one of the reviewed media as exhibiting an attribute lacking in the user's media may enable changes to be made for steering perceptions of the media (e.g., media associated with a particular brand). In block 160, the report is provided to the user, such as via a communications network. See at least [0029]. Also: This information is then complied with information provided by other reviewers of the pool to create a report that is provided to the user (e.g., the provider of the media content). See at least [0049]. Also: FIGS. 11, 12A, 12B, 13-15, 16A, 16B, 17A, and 17B are schematic diagrams depicting portions of example embodiments of reports.  See at least [0057] and Fig. 12A). As previously noted in combination with Trahan, Allen teaches generating an audience personality based on an audience analysis (Audience member models are generated for the identified users based on the user accounts/profiles in the manner previously described above, i.e. correlating characteristics in the accounts/profiles with indicators of personality traits (step 1130). An aggregate audience model is generated based on the audience member models (step 1140). See at least [0163]). The motivation to combine Trahan, Zhou, Fazal, and Allen is the same as explained under claim 19 above, and is incorporated herein.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Trahan et al. (US 2019/0066127 A1) in view of Zhou et al. (US 2017/0046748 A1) and Fazal (“Excel chart of Top / Bottom “N” values using RANK() function and Form controls”), and further in view of Rezayat (US 2010/0249975 A1).

Regarding Claim 9: Trahan in view of Zhou and Fazal teaches the above limitation. As previously noted, Trahan in view of Zhou and Fazal teaches a predetermined number of profile elements (See above rejection of claim 1). Trahan does not appear to disclose that the predetermined number of profile elements includes at least twelve elements. 
	Rezayat teaches a radar graph with 12 elements (This sustainability output, in various embodiments, is a radar graph as depicted in the figures above, indicating the sustainability values for the selected components or assembly, for each of the twelve criteria in the selected phase or total lifecycle. See at least [0052]). 
	Trahan, Zhou, and Fazal suggests a system which generates a graphical representation of a brand personality, upon which the claimed invention’s graphing of at least 12 elements of a brand personality can be seen as an improvement. However, Rezayat demonstrates that the prior art already knew of selecting 12 elements for graphing in a radar graph. One of ordinary skill in the art could have trivially applied the twelve-element graphing technique to the elements of Trahan, Zhou, and Fazal. Further, one of ordinary skill in the art would have recognized that such an application of Rezayat would have predictably resulted in a system which would display and compare every personality element of Trahan and as such would provide more information to users. As such, the application of Rezayat and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Trahan and the teaching of Zhou, Fazal, and Rezayat.

Regarding Claim 10: Trahan in view of Zhou and Fazal teaches the above limitation. As previously noted, Trahan in view of Zhou and Fazal teaches a predetermined number of profile elements (See above rejection of claim 1). Trahan does not appear to disclose that the predetermined number of profile elements includes at least ten elements. 
	Rezayat teaches a radar graph with 12 elements (This sustainability output, in various embodiments, is a radar graph as depicted in the figures above, indicating the sustainability values for the selected components or assembly, for each of the twelve criteria in the selected phase or total lifecycle. See at least [0052]). 
	Trahan, Zhou, and Fazal suggests a system which generates a graphical representation of a brand personality, upon which the claimed invention’s graphing of at least ten elements of a brand personality can be seen as an improvement. However, Rezayat demonstrates that the prior art already knew of selecting 12 elements for graphing in a radar graph. One of ordinary skill in the art could have trivially applied the twelve-element graphing technique to the elements of Trahan, Zhou, and Fazal. Further, one of ordinary skill in the art would have recognized that such an application of Rezayat would have predictably resulted in a system which would display and compare every personality element of Trahan and as such would provide more information to users. As such, the application of Rezayat and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Trahan and the teaching of Zhou, Fazal, and Rezayat.

Response to Arguments
Applicant’s Argument Regarding 112(a) Rejections of claims 1-20:  Applicant submits that the rejection of the remaining claims is now moot. 
Examiner’s Response: Applicant's amendments filed 3 August 2022 have been fully considered, and they resolve the identified issues. The prior rejections under 112(a) are withdrawn. 

Applicant’s Argument Regarding 112(b) Rejections of claims 1-20:  Applicant submits that the rejection of the remaining claims is now moot. 
Examiner’s Response: Applicant's amendments filed 3 August 2022 have been fully considered, and they resolve the identified issues. The prior rejections under 112(b) are withdrawn. 

Applicant’s Argument Regarding 101 Rejections of claims 1-20: The claims are amended to clarify that the subject matter therein such that the insight generation server is in communication with a cognitive computer server and a user device via a communication network. Therefore, Applicant submits that the currently pending claims cannot be considered a method of organizing human activity. 
Examiner’s Response: Applicant's arguments filed 3 October 2022 have been fully considered but they are not persuasive. These additional elements do not integrate the abstract idea into a practical application or amount to significantly more. As such, the claims continue to be directed to an abstract idea without significantly more. 

Applicant’s Argument Regarding 103 Rejections of claims 1-20: Trahan, Natarajan, and Sahu, singularly or in any combination, do not disclose or suggest each and every feature presently recited.  
Examiner’s Response: Applicant's arguments filed 3 August 2022 have been fully considered but they are rendered moot by the amendment of claims 1 and 15. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 of the prior office action dated 15 April 2021.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-10-29